 Fill in this information to identify the case and this filing:
                Professional Investors Security Fund I, A California
 Debtor Name Limited Partnership

 United States Bankruptcy Court for the: Northern       District of CA
                                                                                 State)

 Case number (If known):    20-30908




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



           Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

        I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


             Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

             Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

             Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

             Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

             Schedule H: Codebtors (Official Form 206H)

             Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

            Amended Schedule


             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

            Other document that requires a declaration            Mailing Matrix




        I declare under penalty of perjury that the foregoing is true and correct.


       Executed on         12/22/2020                       
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor




                                                                  Michael Hogan
                                                                  Printed name

                                                                Chief Restructuring Officer of
                                                                Professional Financial Investors,
                                                                Inc. general partner of debtor
                                                                Position or relationship to debtor

Official Form 202                             Declaration Under Penalty of Perjury for Non-Individual Debtors
          Case: 20-30908                    Doc#  21 Filed: 12/23/20 Entered: 12/23/20 11:36:39                               Page      1 of 5
                                                                                                                              American LegalNet, Inc.
                                                                                                                              www.FormsWorkFlow.com
Charlene Albanese
210 Monte Vista
Larkspur, CA 94977

Robin Altman
3 Avocet Court
Novato, CA 94949

Elizabeth Banning
145 Locust Avenue
San Rafael, CA 94901

Peter Banning
145 Locust Avenue
San Rafael, CA 94901

Beaumont Adina Ariana
10 Elford Street
San Rafael, CA 94901

Gary & Jane Bell
P.O. Box 647
Inverness, CA 94937

Christine Campbell
257 Eden Roc Dr.
Sausalito, CA 94965

Karen Clinton
127 Harvard Avenue
Mill Valley, CA 94941-3538

Kenneth/Donna Chasser/Gay
22 Marinero Circle #45
Tiburon, CA 94920

Steven Halpern
212 Van Tassel Court
San Anselmo, CA 94960

John Hanks
70 Gann Way
Novato, CA 94949

Michael Carl Heumann
1717 Darby Road




Case: 20-30908     Doc# 21   Filed: 12/23/20   Entered: 12/23/20 11:36:39   Page 2 of 5
Sebastopol, CA 95422

Shin Jung & Meng Ho/Hsueh
29065 Eden Shores Drive
Hayward, CA 94545

William Hughes
11791 Barnett Valley Road
Sebastopol, CA 95472

Karyl Lynn Huntley
1126 Napa Street
Vallejo, CA 94590

James Jacobs
16 E Crescent Drive
San Rafael, CA 94901

Fern Jeffcoat
820 Bel Marin Keys Blvd.
Novato, CA 94949

Karin Kinsey
2 Yarrrow Lane
Novato, CA 94947

William Levine
2 Snowden Lane
Fairfax, CA 94930

Dora Linder
1810 Ave X
Brooklyn, NY 11235

Michael, Anita or Sylvia Maendl
2025 Hawthorne Terrace
Novato, CA 94945

Roger Miller
P.O. Box 1251
Middletown, CA 95461

Robert Molino
47 Thalia Street
Mill Valley, CA 94941




Case: 20-30908       Doc# 21   Filed: 12/23/20   Entered: 12/23/20 11:36:39   Page 3 of 5
Robert Molino
47 Thalia Street
Mill Valley, CA 94941

Ruben or Sibylla Ortiz
376 Via Casitas
Greenbrae, CA 94904-2344

Jim Sciaroni
1090 Bel Marin Keys Blvd.
Novato, CA 94949

William Sellin
405 East Wilson Avenue
Orange, CA 92867-4832

Kenneth & Rosemary Silverman
204 Calle de la Selva
Novato, CA 94949

Susan Springer
16 E Crescent Drive
San Rafael, CA 94901

Stephen Terrini
3335 Atlantic Circle
Naples, FL 34119

Jane Valerius
2893 A Scotts Right of Way
Sebastopol, CA 95472

John Watkins
1709 Sonoma
Berkeley, CA 94707

Lewis Weiss
305 Roxas Street
Santa Cruz, CA 95062

Zia Wesley
2 Harbor Point Drive #502
Mill Valley, CA 94941

Rachelle Winterbourne
P.O. Box 369




Case: 20-30908         Doc# 21   Filed: 12/23/20   Entered: 12/23/20 11:36:39   Page 4 of 5
Stinson Beach, CA 94970-0369

Eugene Ziff
2349 Hilltop Court
Santa Rosa, CA 95404

Teresa Ratto
1147 Cambridge Street
Novato, CA 94947

Ardath Steves
317 Melrose Avenue
Mill Valley, CA 94941

Jim Tanner
827 Hayden Avenue
Novato, CA 94945

Pacific Western Bank
PO Box 131207
Carlsbad, CA 92013-2010

California Dept. of Tax and Fee Admin.
Account Information Group, MIC: 29
P.O. Box 942879
Sacramento, CA 94279

Franchise Tax Board
Bankruptcy Section, MS A-340
P.O. Box 2952
Sacramento, CA 95812

Employment Development Dept.
Bankruptcy Unit-MIC 92E
P.O. Box 826880
Sacramento, CA 94280

Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101

U.S. Securities and Exchange Commission
Attn: Bankruptcy Counsel
44 South Flower St. #900
Los Angeles CA, 90071




Case: 20-30908     Doc# 21     Filed: 12/23/20   Entered: 12/23/20 11:36:39   Page 5 of 5
